DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on August 23, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 8, and 13 and has canceled claims 2, 3, 5, and 15.  
Claims 1, 4, 6-14 and 16-20 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for Claims 1, 8 and 13 have been amended to include the phrase “the OPE is positioned on a first side of the optical eyepiece, the protrusions are positioned on a second side of the optical eyepiece opposite to the first side and the OPE is superimposed over at least one of the protrusions” that is not positively supported by the specification of originally filed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Levola (US 2010/0214659 A1) in view of the patent issued to Konda et al (PN. 5,833,517) and patent issued to Tervo et al (PN. 10.061,124).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Levola teaches an optical eyepiece for projecting an image, (please see Figure 14), wherein the optical eyepiece comprises an orthogonal pupil expander (10, Figure 1 and 2a) configured to diffract light associated with the image into a first portion of the light, (i.e. via 
This reference does not explicitly that a striation of the image decreases as the obtained interference is decreased.  However such feature is either implicitly included or obvious modification to one skilled in the art.  Since the occurrence of the striation is indeed the result of the interference of the different portions of the light.  Konda et al in the same field endeavor teaches that striations can be eliminated by disrupting the regularity of the pattern or protrusions (52, Figures 9A to 9C) for re-directing the light beam within a light guide plate (51).  It would then have been obvious to one skilled in the art to apply the teachings of Konda et al to disrupt the regularity of the protrusions for the benefit of reducing the interference between different portions of the light and therefore eliminating the striations of the image to improve the image quality.  
Claim 1 has been amended to include the phrase “wherein the OPE is positioned on a first side of the optical eyepiece the protrusions are positioned on a second side of the optical eyepiece opposite to the first side”.  Levola teaches that the OPE (10, Figure 2a) is positioned on a first side of the optical eyepiece and the protrusions (21a) are positioned on a second side of the optical eyepiece opposite to the first side. 
Claim 1 has further been amended to include the phrase “the OPE is superimposed over at least one of the protrusions”.  This phrase has been rejected under 35 USC first paragraph Tervo et al in the same field of endeavor teaches a diffractive expander wherein the protrusions (44, Figure 2) on the second side of the optical eyepiece that is opposite to the first diffractive grating (42) to deflect the light diffracted from the first diffractive grating (42) is superimposed with the protrusions (44).  It would then have been obvious to one skilled in the art to apply the teachings of Tervo et al to modify the protrusions and the first diffractive grating or OPE of Levola to make the OPE to superimpose over at least one protrusions for the benefit of ensuring the light diffracted from the OPE is deflected properly by the protrusions on the second side of the eyepiece.   
With regard to claim 4, it is implicitly true that the first portion of the light is associated with a first phase of light, via the OPE diffraction grating, and the second portion of the light is associated with a second phase of light different from the first phase, via the protrusions (21a).  
With regard to claim 6, Levola in light of Konda et al teaches that the protrusions are configured to deflect the light into the second portion of the light such that a coherence of the light beam for projecting the image decreases as the obtained interference is decreased.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levola, Konda et al and Tervo et al as applied to claim 1 above, and further in view of the US patent application publication by Hasman (US 2006/0126183 A1).
The optical eyepiece taught by Levola in combination with the teachings of Konda et al and Tervo et al as described in claim 1 above has met all the limitations of the claims. 
With regard to claim 7, these references do not teach explicitly that the protrusions are further configured to polarize the light associated with the image.  Hasman in the same field of .  

Claim 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Levola (US 2010/02114659 A1) in view of the patent issued to Konda et al (PN. 5,833,517) and US patent issued to Tervo et al (PN. 10,061,124).
Claim 12 has been amended to necessitate the new grounds of rejection.  
Levola teaches an optical eyepiece for projecting an image (please see Figures 1, 2a, 3a and 14) wherein the optical eyepiece comprises an orthogonal pupil expander (OPE, 10) configured to diffract light associated with the image into a first portion of the light, a first protrusions (21a) configured to deflect the light associated with the image into a second portion of the light such that a first interference between the first portion of the light and the second portion of the light is obtained and a second protrusions (22a, Figure 3a) configured to deflect the first portion of the light into a third portion of the light such that a second interference between the first portion of the light and the third portion of the light is obtained, The optical eyepiece further comprises an exit pupil expander (EPE, 30) optically coupled to the OPE and first protrusion that the EPE configured to diffract the first potion of the light and the second 
This reference does not explicitly that a striation of the image decreases as the obtained first and second interference are decreased.  However such feature is either implicitly included or obvious modification to one skilled in the art.  Since the occurrence of the striations is indeed the result of the interferences of the different portions of the light.  Konda et al in the same field endeavor teaches that striations can be eliminated by disrupting the regularity of the pattern of protrusions (52, Figures 9A to 9C) for re-directing the light beam within a light guide plate (51).  It would then have been obvious to one skilled in the art to apply the teachings of Konda et al to disrupt the regularity of the protrusions for the benefit of reducing the interferences of the light portions and therefore eliminating the striations of the image to improve the image quality.  
Claim 8 has been amended to include the phrase “wherein the OPE is positioned on a first side of the optical eyepiece the protrusions are positioned on a second side of the optical eyepiece opposite to the first side”.  Levola teaches that the OPE (10, Figure 2a) is positioned on a first side of the optical eyepiece and the protrusions (21a) are positioned on a second side of the optical eyepiece opposite to the first side. 
Claim 8 has further been amended to include the phrase “the OPE is superimposed over at least one of the protrusions”.  This phrase has been rejected under 35 USC first paragraph for the reasons stated above.   Levola does not teach explicitly that the OPE (10) is superimposed over at least one of the protrusions (21a).  Tervo et al in the same field of endeavor teaches a diffractive expander wherein the protrusions (44, Figure 2) on the second side of the optical eyepiece that is opposite to the first diffractive grating (42) to deflect the light diffracted from the first diffractive grating (42) is superimposed with the protrusions (44).  It would then have been 
With regard to claim 9, Levola teaches that the first protrusions (21a, Figure 3a) have a first grating orientation and the second protrusions have a second grating (22a) orientation different from the first grating orientation.  
With regard to claim 10, Levola teaches that the first portion of the light is associated with a first phase of light (via the OPE, 10) and the second portion of the light is associated with a second phrase (via the first protrusions) different front the first phase.  The third portion of the light is associated with a third phase (via the second protrusions) different front eh first phase and the second phase.  
With regard to claim 11, as shown in Figure 2a and 3a, Levola also teaches that a different protrusions (21b) may be included to deflect the second portion of the light into a fourth portion of the light such that a third interference between the second portion of the light and the fourth portion of the light is obtained.  It is within general level of skill in the art to apply the teachings of Levola to alternative using the protrusions (21b) as the second protrusions.  
With regard to claim 12, it is implicitly true that the light beam for projecting the image includes different portions of the light including the fourth portion of the light.  

Claim 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Levola (US 2010/0214659 A1) in view of the patent issued to Konda et al (PN. 5,833,517) and patent issued to Tervo et al (PN. 10,061,124).
Claim 13 has been amended to necessitate the new grounds of rejection.  
Levola teaches a method for projecting an image (please see Figures 1, 2a, and 3a) wherein the method comprises the step of diffracting, by an orthogonal pupil expander (OPE, 10, Figure 1 and 2a), light associated with the image into a first portion, the step of deflecting by a grating portion (21a) serves as the protrusions, the light associated with the image into a second portion of the light such that an interference between the first portion of the light and the second portion of the light is obtained and, the step of diffracting, by an exit pupil expander (EPE, 30) optically coupled to the OPE and the protrusions, the first portion of the light and the second portion of the light into a light beam for projecting the image, (please see Figure 1, 2a and 3a).  
This reference does not explicitly that a striation of the image decreases as the obtained interference is decreased.  However such feature is either implicitly included or obvious modification to one skilled in the art.  Since the occurrence of the striation is indeed the result of the interference of the different portions of the light.  Konda et al in the same field endeavor teaches that striations can be eliminated by disrupting the regularity of the pattern or protrusions (52, Figures 9A to 9C) for re-directing the light beam within a light guide plate (51).  It would then have been obvious to one skilled in the art to apply the teachings of Konda et al to disrupt the regularity of the protrusions for the benefit of reducing the interference between different portions of the light and therefore eliminating the striations of the image to improve the image quality.  
Claim 13 has been amended to include the phrase “wherein the OPE is positioned on a first side of the optical eyepiece the protrusions are positioned on a second side of the optical Levola teaches that the OPE (10, Figure 2a) is positioned on a first side of the optical eyepiece and the protrusions (21a) are positioned on a second side of the optical eyepiece opposite to the first side. 
Claim 13 has further been amended to include the phrase “the OPE is superimposed over at least one of the protrusions”.  This phrase has been rejected under 35 USC first paragraph for the reasons stated above.   Levola does not teach explicitly that the OPE (10) is superimposed over at least one of the protrusions (21a).  Tervo et al in the same field of endeavor teaches a diffractive expander wherein the protrusions (44, Figure 2) on the second side of the optical eyepiece that is opposite to the first diffractive grating (42) to deflect the light diffracted from the first diffractive grating (42) is superimposed with the protrusions (44).  It would then have been obvious to one skilled in the art to apply the teachings of Tervo et al to modify the protrusions and the first diffractive grating or OPE of Levola to make the OPE to superimpose over at least one protrusions for the benefit of ensuring the light diffracted from the OPE is deflected properly by the protrusions on the second side of the eyepiece.   
With regard to claim 14, Levola teaches that the first portion of the light is associated with a first phase of the light and the second portion of the light is associated with a second phase of light different from the first phase. 
With regard to claim 15, Levola in light of Konda et al teach that a randomized component of the light associated with the image via the disrupted regularity of the protrusions.  
With regard to claim 16, Levola in light of Konda et al teaches that the protrusions are configured to deflect the light into the second portion of the light such that a coherence of the light beam for projecting the image decreases as the obtained interference is decreased.  
.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levola,  Konda et al and Tervo et al as applied to claim 1 above, and further in view of the US patent application publication by Hasman (US 2006/0126183 A1).
The method for projecting an image taught by Levola in combination with the teachings of Konda et al and Tervo et al as described in claim 13 above has met all the limitations of the claims. 
With regard to claim 17, these references do not teach explicitly that the protrusions are further configured to polarize the light associated with the image.  Hasman in the same field of endeavor teaches that by orienting the grating or protrusions in different orientation, the generated light from the protrusions would have different polarization directions, (please see Figure 4).  One skilled in the art would have the common knowledge that the interference could be reduced among lights having different polarization states.  It would then have been obvious to .  
Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive. The amended claims have been fully considered and rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to newly amended features that have been fully addressed in the reasons for rejection set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/         	Primary Examiner, Art Unit 2872